UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4021


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CIARA DAWKINS, a/k/a C,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Thomas E. Johnston,
District Judge. (6:12-cr-00059-1)


Submitted:   September 18, 2014            Decided:    October 2, 2014


Before AGEE and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott C. Brown, SCOTT C. BROWN LAW OFFICE, Wheeling, West
Virginia, for Appellant.    R. Booth Goodwin II, United States
Attorney, John J. Frail, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following a jury trial, Clara Dawkins was convicted of

conspiracy to distribute oxycodone and oxymorphone, in violation

of 21 U.S.C. § 846 (2012), and aiding and abetting possession

with intent to distribute oxymorphone, in violation of 21 U.S.C.

§ 841(a)(1) (2012) and 18 U.S.C. § 2 (2012).                     The district court

sentenced her to 188 months of imprisonment.                       Dawkins appeals,

claiming      the   district     court    erred      in    determining        the   drug

quantity attributable to her for sentencing purposes.                           Finding

no error, we affirm.

              Although Dawkins concedes that she is responsible for

the   119.9    kilograms    of    marijuana     equivalent         seized     during    a

February 3, 2012 controlled buy, she challenges the remaining

4,016.9 kilograms of marijuana equivalent on the grounds that

the probation officer utilized a “concocted formula” based on

speculation      and   conjecture      and    that    the       testimony     of    Jason

McClure    was      inherently       unreliable.          Under        the   Sentencing

Guidelines, a defendant convicted of conspiring to distribute

controlled     substances      “is    accountable         for    all    quantities     of

contraband with which [s]he was directly involved and, in the

case of a jointly undertaken criminal activity, all reasonably

foreseeable quantities of contraband that were within the scope

of the criminal activity that [s]he jointly undertook.”                             U.S.

Sentencing Guidelines Manual § 1B1.3 cmt. n.2 (2013).

                                          2
               The      government            must      prove           the      drug     quantity

attributable         to     the        defendant       by    a     preponderance           of     the

evidence.       United States v. Carter, 300 F.3d 415, 425 (4th Cir.

2002).        The    district          court    may     rely       on    information        in    the

presentence report unless the defendant affirmatively shows that

the information is inaccurate or unreliable.                                  Id.       A district

court’s       findings       on    drug       quantity       are       generally        factual    in

nature,       and    therefore         are    reviewed       by     this      court      for    clear

error.        Id.     To reverse, this court must be “‘left with the

definite       and        firm        conviction       that        a     mistake         has     been

committed.’”         United States v. Stevenson, 396 F.3d 538, 542 (4th

Cir. 2005) (quoting Anderson v. Bessemer City, 470 U.S. 564, 573

(1985)).

               Based on our review of the record, we find no clear

error    in    the    district          court’s       conclusion         that     the    probation

officer       arrived      at     a    thorough       and    conservative            estimate      of

relevant conduct based on McClure’s testimony.                                Although Dawkins

attacks McClure’s credibility and reliability as an “admitted

pill abuser and addict,” the district court aptly noted that the

jury would have been unlikely to find Dawkins guilty if it had

not found McClure credible.                     See United States v. Beidler, 110

F.3d    1064,       1067   (4th        Cir.    1997)    (providing            that    credibility

determinations         are       for    the    trier    of     fact,       not    the    reviewing

court).

                                                  3
            Accordingly,      we   affirm    Dawkins’         conviction    and

sentence.    We deny Dawkins’ motion to file a pro se supplemental

brief.     We dispense with oral argument because the facts and

legal    contentions    are   adequately    expressed    in    the   materials

before   this   court   and   argument   would   not    aid    the   decisional

process.


                                                                       AFFIRMED




                                     4